CASE against an infant, because he put cloth at the shop of the plaintiff, who was a taylor, to make a suit of clothes, and profiled to give him, &c. as well for making it, as for providing the trimmings, &c. as he really ought to have, On this promise the plaintiff brought an action on the case. The defendant comes in and says, that it is true that he made inch a promise, but he was then under the government of A. and he made such promise for him, absque hoc that he made such a promise; and after a verdict for the plaintiff, *exception was taken to the declaration, that an action on the case lies not against an infant, for in it damages are recovered; and if an infant be bound in a pœnal obligation, it is bad, although it be for eating and drinking. Hutchins, &c. M. 170 Jac. B. R. rot. 1574, Blacksion's case. A brewer of London brought an action on the case, against an infant for drink, which he sold him for so much, and it was adjudged maintainable. Here the plea of the infant is repugnant, for he confesses the promise and traverses the consideration.
Curia assented to both points.
There is no necessity here for an averment, that the apparel was convenient and suitable to the rank of the infant, for the plaintiff did not provide the materials for the suit, but only the lining, &c, and made it up. M. 3. Jac. C. B. if there be a guardian in foccage, and a copyhold escheat to the infant, the guardian may grant it over. F. N. B. 143. Guardian in foccage may grant the ward over. Novel entry 125, 126. Jones 146. Roll. 729, Noy 85. Bendl. 186,